Citation Nr: 0631615	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-25 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty 
from March 1956 to March 1959, and from June 1959 to 
September 1976.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in 
one ear or each ear.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular rating higher than 10 percent for tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 19 Vet. App. 63 (2005) 
rev'd, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Initial Rating

In February 2003, the veteran filed a claim of service 
connection for tinnitus.  In a rating decision, dated in 
July 2003, the RO granted service connection for tinnitus 
and assigned an initial rating of 10 percent under 
Diagnostic Code (DC) 6260.  The veteran argues that he was 
entitled to a separate 10 percent rating for tinnitus in 
each ear, rather than the single 10 percent rating assigned.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned 
for tinnitus, whether tinnitus is perceived as being in one 
ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, 
note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required the assignment of a separate, 10 percent 
rating for tinnitus in each ear.  VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary imposed a stay at the Board on the adjudication of 
tinnitus claims affected by Smith.  The specific claims 
affected by the stay essentially included all claims in 
which a claim for compensation for tinnitus was filed prior 
to June 13, 2003, and a rating higher than 10 percent was 
sought.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent 
with the regulations.  The Federal Circuit then found that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of 38 C.F.R. § 4.25(b) and DC 6260 was 
plainly erroneous or inconsistent with the regulations, and 
concluded that the CAVC erred in not deferring to VA's 
interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under DC 6260, regardless of 
whether the tinnitus is perceived in one ear or each ear.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for an initial, separate 10 
percent rating for each ear for his service-connected 
tinnitus must be denied under both the old and current 
versions of DC 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by 
regulation and DC 6260, which has been upheld by the U.S. 
Court of Appeals for the Federal Circuit, there is no legal 
basis upon which to award a separate, 10 percent rating for 
tinnitus, whether or not tinnitus is perceived in each ear.  
As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


      II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist 
do not apply to a claim if resolution of that claim is based 
on statutory interpretation, rather than consideration of 
the factual evidence.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


ORDER

An initial rating higher than 10 percent for tinnitus is 
denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


